ORDER

PER CURIAM:
Kevin Carter appeals from the Circuit Court of Lafayette County’s dismissal of his Rule 24.085 motion for post-conviction relief based upon a finding that it was untimely filed. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).